Citation Nr: 1827227	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-24 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include neurological damage and/or skin cancer, and as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to May 1971, to include service in the Republic of Vietnam (RVN). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO, in part, denied service connection for a skin disorder.  The Veteran appealed this rating action and the RO's determination therein to the Board.  Jurisdiction of the appeal resides with the Chicago, Illinois RO.

The Veteran testified at a video conference hearing before the undersigned in February 2017.  A copy of the hearing transcript has been associated with the file.

The issue of entitlement to a psychiatric disorder, claimed as secondary to a skin disorder, has been raised by the Veteran during his testimony before the undersigned (Transcript (T.) at page (pg.) 14)).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to attempt to obtain private treatment records.  During the February 2017 Board hearing, the Veteran testified that from 1984 to 1986, he had sought treatment for his skin from Dr. D. at Tulane University.  It is unclear from the Veteran's testimony whether or not the records from Dr. D. are still available.  Thus, on remand, the Veteran must be asked to complete authorization forms concerning his treatment from Dr. D. at Tulane University and/or submit copies of all such relevant records. 38 U.S.C. § 5103A (c) (West 2014); 38 U.S.C. § 3.159 (c) (1) (2017).

Remand is also required to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  When a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination.  Voerth v. West, 13 Vet. App. (1999).

At the Board hearing, and the November 2014 VA skin examination, the Veteran reported that his skin disability had its onset during service, that he received treatment that was ineffective. and that it has waxed and waned since service separation.  In a January 2014 submission, the Veteran alternatively maintained that it is the result of dioxin exposure during his service in the Republic of Vietnam.  The Veteran's service personnel records show that he served in Vietnam during active duty service from April 25 to October 24, 1969.  He is therefore presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116(f) (2012). 

The November 2014 VA skin examination shows diagnoses of contact dermatitis, tinea corporis of the feet, erythema annulare centrifugum, and, seborrheic keratosis.  Although the Veteran is presumed to have been exposed to herbicides during service, the above-cited skin disabilities are not among those diseases presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e) (2017). 

The Veteran's service treatment records pertinently show that in April 1967, he had complained of dryness of the hands for the previous two years.  An examination of the Veteran's skin revealed dryness and discoloration of the palms of both hands.  The examining clinician entered an assessment of dry skin.  In July 1969, the Veteran received treatment for a ringworm rash of the buttocks and inner thigh.  An April 1971 service separation examination report reflects that the Veteran's skin was evaluated as "abnormal."  The examining clinician reported that the Veteran had moderate acne with residual scarring; bilateral contact dermatitis of the feet and tinea corporis.  On an accompanying Report of Medical History, the Veteran denied having had skin diseases.  

VA examined the Veteran to determine the etiology of his skin disability in November 2014.  After a physical evaluation of the Veteran's skin and a review of his history with respect his skin during and post-service and service treatment records, the VA physician diagnosed the Veteran with contact dermatitis and tinea corporis of the feet; erythema annulare centrifugum and seborrheic keratosis.  Id.  With respect to the etiology of the skin disabilities to the Veteran's period of military service, the VA physician concluded, "The Veteran's "rash all over body" is less likely as not related to treatment and diagnoses in service.  Separation exam on April 23, 1971 report moderate acne with residual scarring, bilateral contact dermatitis of feet and tinea corporis with a denial of all other medical and significant history.  Upon examination today there is no evidence of acne or residual scarring, contact dermatitis or tinea corporis of feet.  There is a self-report of rash over body for 45 years with dermatology statement on 4/18/2014 restating his self-report but there is no medical evidence of ongoing evaluations and treatment of skin conditions adjacent to service.  The first document of complaint is over 40 years from discharge which is to remote from service to be related." 

The asserted skin disabilities are of the nature that are subject to periodic flare-ups and periods of waxing and waning.  In fact, during testimony before the undersigned, the Veteran maintained that his skin disability had periodic flare-ups.  Therefore, an effort should be made, to the extent possible, to schedule the Veteran for examination during an active period of his skin disabilities so as to determine their  nature and etiology, to include his confirmed exposure to Agent Orange in the RVN.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and request that he complete and submit to VA a signed authorization, for disclosure of medical records to VA, for each private medical health care provider from whom he has received treatment for a skin condition.  The Board is specifically interested in records from Dr. D. at Tulane University from 1984 to 1986.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file. 

3. After completing the above development, schedule the Veteran for a VA examination to provide an opinion regarding the nature and etiology of all skin disabilities present during or proximate to the appeal period.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder address the following:

a) Is it at least as likely as not (50 percent probability or more) that any skin disability is related to active service, to include, but not limited to, the Veteran's confirmed exposure to herbicides in the RVN?

In providing a response to the foregoing, the examiner is requested to comment on the following evidence: 
(i) Service treatment records, dated in April 1967 and July 1969 containing assessments of dry skin of the hands and ringworm of the buttocks and left thigh, respectively; (ii) an April 1971 service separation examination report showing that the Veteran's skin was evaluated as "abnormal" and a notation of moderate acne with residual scarring and bilateral contact dermatitis of fee and tinea corporis; (iii) an April 1971 Report of Medical History, wherein the Veteran denied having had skin diseases; (iv) the November 2014 VA examiner's negative nexus opinion; and (v) the Veteran's testimony and statements that his skin disability had its onset during service and has waxed and waned since service discharge. 

The examiner must advise the Veteran that should his skin symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that addresses all evidence received after issuance of a SSOC issued in November 2015 and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






